Citation Nr: 0817463	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 until October 
1945.              

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.   In a August 2002 rating decision, the RO denied a claim 
of entitlement to service connection for bilateral hearing 
loss. The veteran did not timely appeal and that decision 
became final.

2.   The evidence added to the record since August 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The August 2002 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002), 38 C.F.R. § 3.160(d), 20.201, 20.302 
(2007).

2.  The evidence received subsequent to the August 2002 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2005, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss in June 2002.  
This claim was denied in a August 2002 rating decision.  He 
did not appeal and that issue became final.

He filed to re-open his claim of entitlement to service 
connection for bilateral hearing loss in October 2005.  In 
March 2006, the RO denied the claim on the basis that no new 
and material evidence had been submitted.  In a subsequent 
statement of the case, the Decision Review Officer reopened 
the claim but denied it on the merits.  The veteran appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the August 2002 rating 
decision included private audiological treatment records and 
the claims file. The RO denied the claim noting that the 
veteran's separation examination documented normal hearing 
bilaterally, and that there was no showing of hearing loss 
until 1994, 49 years after service.  The RO concluded that 
his current bilateral hearing loss was not related to 
calcified scarring of his left ear drum. He did not appeal 
that decision and it became final.  

The evidence added to the record since the August 2002 rating 
decision includes numerous VA treatment records from 2003 
through 2006 documenting current treatment for hearing loss.  
While new, this evidence is not material as it does not 
address the etiology of the veteran's hearing loss.

Additionally, there are two statements put forth, one from 
the veteran's wife and one from his representative, as to the 
cause of his hearing loss. The first, a statement from his 
wife, found within the substantive appeal filed on her 
husband's behalf in October 2006, indicated that his hearing 
loss began in service as a result of a bomb explosion.  

The second, includes a statement from the veteran's 
representative received on March 16, 2006 which includes 
documentation from the internet regarding Tympanosclerosis. 
The veteran's argument as put forth by his representative, is 
that his hearing loss was caused by his service connected 
calcified scarring of the left ear drum. 

Although the veteran has put forth these arguments as to the 
causation of his hearing loss via his wife and 
representative, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation. As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value. See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The evidence detailed above was not previously before the RO.  
While "new," the evidence added to the record subsequent to 
the last final RO decision in August 2002 is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

The veteran's original claim was denied because the RO 
determined that there was no evidence to show that a hearing 
loss disability was incurred during active service.  Such 
evidence remains lacking.  As such, material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the previously 
denied claim must fail.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  Further, a 
specific VA medical opinion or examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination or an opinion is not 
warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


